UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1039


In Re:   TOTAL REALTY MANAGEMENT,

                Debtor.

---------------------------------

BRYAN S. ROSS, Chapter 7 Trustee,

                Trustee – Appellant,

           v.

LADD S. GASPAROVIC; LAW OFFICES OF LADD S. GASPAROVIC, PA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00997-GBL-JFA; 09-11938-RGM)


Submitted:   July 30, 2012             Decided:   September 10, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Connell Altmiller, Jr., PESNER KAWAMOTO CONWAY, PLC,
McLean, Virginia, for Appellant.  Lisa P. Sumner, Andrew H.
Erteschik, POYNER SPRUILL LLP, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bryan S. Ross, as Chapter 7 Trustee for the estate of

Total Realty Management, LLC, appeals the district court’s order

dismissing          his         complaint       alleging         claims       for

negligence/malpractice against the debtor’s former attorney.                   We

have     reviewed    the    record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Ross v. Gasparovic (In re Total Realty Mgt.), No. 1:11-

cv-00997-GBL-JFA (E.D. Va. filed Dec. 2, 2011; entered Dec. 5,

2011).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before    the   court     and   argument     would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                        3